FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54296 Axim International Inc. (Exact name of registrant as specified in its charter) Nevada 27-4092986 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV, 89119 (Address of principal executive offices) (702) 750-8242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,000,000shares of common stock, par value $.0001 per share, outstanding as of May 13, 2013. 2 AXIM INTERNATIONAL INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements : 4 Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 (Unaudited) 5 Condensed Statements of Operations for the Three Month Periods Ended March 31, 2013 and 2012 (Unaudited) 6 Statements of Cash Flows for the Three Month Periods Ended March 31, 2013 and 2012 (Unaudited) 7 Notes to Condensed Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 3 PART I – FINANCIAL INFORMATION Item 1. AXIM INTERNATIONAL INC. FINANCIAL STATEMENTS MARCH 31, 2013 4 AXIM INTERNATIONAL, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current Assets Cash $14,428 $ 19,128 License fee receivable 20,000 20,000 Total Current Assets 34,428 39,128 Other Asset Intangible asset – License 100,000 100,000 Less: accumulated amortization (8,804) (6,304) Total Other Asset 91,196 93,696 TOTAL ASSETS $125,624 $ 132,824 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $41,570 $32,570 Deferred revenue 10,834 21,667 Royalty fees payable 2,750 2,300 Due to shareholder 30,985 30,985 Convertible shareholder loan 50,000 50,000 Total liabilities 136,139 137,522 SHAREHOLDERS' DEFICIT Preferred stock, $0.0001 par value, 5,000,000 shares authorized; 1,000,000 issued and outstanding 100 100 Common stock, $0.0001 par value, 195,000,000 shares authorized; 33,000,000 issued and outstanding 3,300 3,300 Capital in excess of par value 11,700 11,700 Accumulated Deficit (25,615) (19,798) Total shareholders' deficit (10,515) (4,698) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $125,624 $ 132,824 The accompanying notes are an integral part of these financial statements. -F1- 5 AXIM INTERNATIONAL, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) Three Month Periods Ended March 31, For the Period November 18, 2010 (Date of Inception) to March 31, Revenues $10,833 $10,833 $64,166 General and administrative expenses 16,650 15,510 89,781 Net loss $(5,817) $(4,677) $ (25,615) Loss per common share – basic and diluted $- $- $- Weighted average number of common shares outstanding 33,000,000 33,000,000 33,000,000 The accompanying notes are an integral part of these financial statements. -F2- 6 AXIM INTERNATIONAL, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS PERIODS ENDED MARCH 31, 2 (Unaudited) For the Period November 18, 2010 (Date of Inception) to March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (5,817) $(4,677) $(25,615) Adjustments to reconcile net loss to net cash consumed by operating activities: Charges not requiring the outlay of cash: Amortization of intangible asset 2,500 1,250 8,804 Share issuance for organization expense - - 2,100 Changes in assets and liabilities: Decrease (increase) in license fee receivable - 20,000 (20,000) Increase in accounts payable and accrued expenses 9,000 300 41,570 Increase (decrease) in deferred revenue (10,833) (10,833) 10,834 Increase in royalty fees payable 450 450 2,750 Net cash provided (consumed) by operating activities (4,700) 6,490 20,443 CASH FLOWS FROM INVESTING ACTIVITES Acquisition of license - - (100,000) Net cash consumed by investing activities - - (100,000) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common shares - - 13,000 Proceeds from shareholder loan - 9,510 30,985 Proceeds from convertible shareholder loan - - 50,000 Net cash provided by financing activities - 9,510 93,985 Net change in cash (4,700) 16,000 14,428 Cash, at beginning of period 19,128 23,138 - Cash, at end of period $ 14,428 $39,138 $14,428 The accompanying notes are an integral part of these financial statements. -F3- 7 AXIM INTERNATIONAL, INC. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS MARCH 31, 2013 (unaudited) NOTE 1:BASIS OF PRESENTATION: The unaudited interim financial statements of Axim International, Inc. as of March 31, 2013, and for the three month periods ended March 31, 2013 and 2012, have been prepared in accordance with United States generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations of the three month period ended March 31, 2013 are not necessarily indicative of the results to be expected for the full year ending December 31, 2013. Certain information and disclosures normally included in the notes to financial statements have been condensed or abbreviated as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial information of the fiscal year ended December 31, 2012. NOTE 2:RELATED PARTY TRANSACTIONS From inception (November 18, 2010) to March 31, 2013, the Company president advanced a total of $ 30,985 to fund working capital needs. That advance bears no interest and is due on demand. Effective July 20, 2012, the Company entered into a Convertible Loan Agreement with 4 lenders. The Agreement provides for a principle sum of $ 280,000 with interest of 10% per annum and is due 36 months after the dates of issuance. As ofMarch 31, 2013, the Company had not received any of these funds and the lenders are under no obligation to lend the money. The Company intends to borrow the money as needed to fund the acquisition of the APS200 system. When and if issued, the principal sums of these loans will be convertible into common stock at the options of the lenders within 24 months of issuance dates. The loan is convertible at $0.05 per share. The Agreement was entered into with non-U.S. persons. One of the unfunded loan agreements is with a related party, the Company president, in the amount of $100,000. The Company will use proceeds of the loan, if available, to fund working capital in the amount of $30,000 and the purchase of the APS200 system totalling $250,000. Effective November 26, 2012, the Company entered into a separate Convertible Loan Agreement with its President, under which it borrowed $50,000. This loan is due December 31, 2014 and does not bear interest. The loan is convertible into common stock at $.10 per share at the option of the lender any time after February 28, 2013. As of March 31, 2013, the loan has not been converted. The Company used the proceeds of this loan to fund the purchase of license rights under the November 26, 2012 agreement with Omega Research Corporation. NOTE 3. GOING CONCERN The Company’s financial statements have been presented assuming that the Company will continue as a going concern.As shown in the financial statements, the Company has negative working capital, has an accumulated deficit of $ 25,615, and presently does not have the resources to accomplish its objectives during the next twelve months. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments related to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. -F4- 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Axim International, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. Description of Business We were incorporated in the State of Nevada on November 18, 2010 (Inception) and maintain our principal executive office at 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV, 89119.Since inception, we have been engaged in organizational efforts and obtaining initial financing. We were formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. We filed a registration statement on Form 10 with the U.S. Securities and Exchange Commission (the “SEC”) on March 10, 2011, and since its effectiveness, we have focused our efforts to identify a possible business combination. Effective October 3, 2011, we entered into a Licensing Agreement with Omega Research Corporation (“Omega”) for exclusive licensing rights for technology relating to the processing of organic waste to marketable by-products via the Advanced Pyrolysis System 200 (“APS200”). We will have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products in the territory of Jamaica, WI. We acquired the licensing rights for $ 50,000. We have the right to purchase from
